W. SHARP, Judge. .
Harris petitions for the issuance of a writ of habeas corpus, in order to obtain a new appeal, asserting four grounds to establish ineffective assistance of appellate counsel. He was convicted of second degree murder, and was sentenced to twenty years in prison followed by fifteen years on probation. He appealed and this court affirmed, without opinion. Harris v. State, 637 So.2d 252 (Fla. 5th DCA 1994).
In a prior proceeding, Harris filed an identical petition for habeas corpus in this court, seeking a new appeal because of ineffective assistance of appellate counsel. This court denied that petition in December of 1995. Harris v. State, No. 95-3133 (Fla. 5th DCA Dec. 19,1995). Thereafter, he filed the same petition in the Florida Supreme Court. Not realizing that this court had already dealt once with this same petitioner and same petition, the Supreme Court transferred the petition back to this court for consideration and determination.
Accordingly, we deny the petition because it is successive, and an abuse of procedure. See Dyer v. State, 655 So.2d 123 (Fla. 5th DCA 1995) (successive habeas petition denied where same issues raised in prior petition); Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995); Johnson v. State, 652 So.2d 980 (Fla. 5th DCA 1995).
Petition for Habeas Corpus DENIED.
PETERSON, C.J., and ANTOON, JJ., concur.